Title: To Thomas Jefferson from Thomas Moore, 22 January 1807
From: Moore, Thomas
To: Jefferson, Thomas


                        
                            Brookeville 1st. Mo. 22nd. 1807.
                        
                        Herewith is forwarded a summary of the Journals of the Commissioners while exploreing the Country for the western Road.
                        I attended at the Presidents House on this day week with our
                            Surveyor, but the President being engaged the Map was left with the Door keeper—
                  Very respectfully
                        
                            Thos. Moore
                            
                        
                    